Ex. 17.1 Resignation Letter of Yong Jin December 31, 2011 To: Board of Directors China XD Plastics Company Limited SUBJECT: RESIGNATION FROM THE BOARD Dear Sirs, This letter is to inform you that I must resign from board of directors of China XD Plastics Company Limited, effective immediately. It has been my pleasure to serve on the board for the past year, however, I have to step down due to some health reasons. I wish the company only the best for the future, and regret any inconvenience my resignation may cause. Sincerely, /s/ Yong Jin Yong Jin
